Citation Nr: 9915282	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  99-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The December 1996 rating decision, in pertinent part, denied 
entitlement to service connection for a low back disorder, 
pleurisy, bronchitis, a right hand disorder, a skin disorder 
of the hands, and pes planus.  In July 1997, the RO granted 
entitlement to service connection for pes planus, evaluated 
as 10 percent disabling, and a fracture of the right fifth 
metacarpal, evaluated as noncompensable.  The veteran 
perfected an appeal as to these issues.  He thereafter 
requested that his claims be transferred to the RO in 
Winston-Salem, North Carolina.

In an April 1999 written statement, the veteran indicated 
that he wished to withdraw the issues of entitlement to 
service connection for a low back disorder, pleurisy, and a 
skin disorder of the hands and entitlement to increased 
disability ratings for service-connected pes planus and a 
fracture of the right fifth metacarpal from his appeal.  An 
appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  See 38 C.F.R. § 20.204 
(1998).  Once the veteran withdrew these issues from his 
appeal, there remained no allegations of errors of fact or 
law for appellate consideration, and these issues are, 
therefore, not before the Board.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  He has requested that he be scheduled for a 
video-conference hearing before a Member of the Board.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a Member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


